                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


GEOMETWATCH CORP., a Nevada
corporation,                                       MEMORANDUM DECISION AND
                                                   ORDER GRANTING SUMMARY
                      Plaintiff,                 JUDGMENT TO SCOTT JENSEN AND
v.                                                     ROBERT BEHUNIN

ALAN E. HALL, et al.,                                       Case No. 1:14-cv-60

                      Defendants.                       District Judge Jill N. Parrish




       This matter is before the court on motions for summary judgment filed by defendants

Scott Jensen (ECF No. 861) and Robert Behunin (ECF No. 885). On the basis of those motions,

the responses thereto (ECF Nos. 869 & 914), the ensuing replies (ECF Nos. 899 & 919), and for

the reasons below, Messrs. Jensen and Behunin are each entitled to summary judgment on all

claims asserted against them.

                                     I.    BACKGROUND

       This action followed the demise of a fledgling satellite-hosted weather sensor venture

created by plaintiff GeoMetWatch Corp. (“GeoMet”) and defendants Advanced Weather

Systems Foundation (“AWSF”) and Utah State University Research Foundation (“USURF”).

The operative complaint alleges generally that defendants conspired to deprive GeoMet of the

business opportunity it had developed.

       From March 2013 to February of 2015, Mr. Jensen worked as the Laboratory Director of

AWSF. At all times relevant to this suit, Mr. Behunin worked as Vice President of

Commercialization for the parent organization of USURF and AWSF, Utah State University. At
various points in time, Mr. Behunin also served as a director on the boards of USURF, AWSF,

and GeoMet. The operative Third Amended Complaint asserts four state law claims against

Messrs. Jensen and Behunin.1

                                        II.     ANALYSIS

       On November 27, 2018, this court issued a memorandum decision and order (the

“Damages Order”)2 granting partial summary judgment to defendants Alan E. Hall, Tempus

Global Data, Inc. (“Tempus”), and Island Park Group of Companies, LLC (collectively, the

“Hall Defendants”) on grounds that GeoMet’s damages theories were impermissibly speculative.

(ECF No. 811). In that order, the court held that GeoMet could not establish that it suffered

damages without relying on speculation or conjecture. Specifically, the court reviewed GeoMet’s

damages theories and concluded that none can provide a basis for recovery “because they each

rely on the occurrence of one or more contingencies that cannot be established absent

speculation.” (ECF No. 811 at 19).

       Pursuant to DUCivR7-1(a)(4), Messrs. Jensen and Behunin join the Hall Defendants’

motion, arguing that they are entitled to summary judgment under the reasoning adopted by the

court in the Damages Order that granted that motion. Because the damages causation defects

identified by the Damages Order are not defendant-specific, the court agrees that Messrs. Jensen




1
  Mr. Jensen faces counts asserting misappropriation of trade secrets, intentional interference
with existing or potential economic relations, fraudulent nondisclosure, and civil conspiracy. Mr.
Behunin faces counts asserting intentional interference with existing or potential economic
relations, fraudulent inducement, breach of fiduciary duty, and civil conspiracy.
2
  For a complete factual account of the myriad actors and events giving rise to this lawsuit, see
the Damages Order at ECF No. 811.

                                                2
and Behunin are entitled to complete summary judgment for all the reasons articulated in the

Damages Order.3

                                        III.       ORDER

       For the reasons articulated, the motions for summary judgment filed by Messrs. Jensen

and Behunin (ECF Nos. 861 & 885) are GRANTED.

Signed August 2, 2019

                                           BY THE COURT




                                           ______________________________
                                           Jill N. Parrish
                                           United States District Court Judge




3
  Messrs. Jensen and Behunin alternatively argue that they are entitled to summary judgment on
grounds that they enjoy immunity from tort actions under the Utah Governmental Immunity Act.
Because the court grants summary judgment in their favor on the basis of GeoMet’s inability to
prove damages, the court need not reach their alternative argument, which would require the
resolution of novel, and substantial, issues of state law.

                                               3
